FILED

UNITED STATES DISTRICT COURT FEB 1 o 

FOR THE DISTRICT OF COLUMBIA Clem us. District & Bankruptcy

Courts far the District of Columbia

ABDULLAH—HANEEF IBN-SADIIKA, )
)

Plaintiff, )

)

v. ) Civil Action No. 14-1880

)

ERIC HOLDER, et al., )
)

Defendants. )

MEMORANDUM OPINION

This matter is before the Court on the plaintiff 5 application to proceed in forma pauperis
and her pro se civil complaint. The application will be granted, and the complaint will be

dismissed as frivolous.

The plaintiff posits that he “was fraudulently induced as a child into the Social Security . .
. Contract while a twelve (12) year old minor by an SSA employee . . . without benefit of the
presence or authorizing-signature thereof of a parent, guardian or a lawyer.” Compl. 11 5.
Stemming from this act, he alleges, “the estate of the Plaintiff has been conveyed, transferred,
assigned, delivered, or paid to the Alien Property Custodian or seized by him . . . based upon
unconscionable/unilateral contract(s) that were terminated” by the plaintiff. Id. 11 6. As a result,

defendants allegedly “continue to imprison Plaintiff and seize/ﬁe Plaintiff” s said estate without

 

‘fair consideration’ and/or ‘just compensation’ in Violation of Due Process of Law,” among other
provisions of the United States Constitution. Id. 1] 7. Notwithstanding the plaintiff’s demands

for payment, defendants allegedly refuse to return to him the fair market value of his estate. See

id. 1111 10-15. The plaintiff demands a declaratory judgment and an award in the “total amount of

Plaintiff s . . . estate.” Id. at 5.

The complaint is replete with baseless factual contentions and references to statutes
having no apparent relevance to the claim the plaintiff purportedly raises. The Court concludes,
therefore, that this action must be dismissed. See Neitzke v. Williams, 490 US. 319, 327 (1989)
(noting judges” authority not only “to dismiss a claim based on an indisputably meritless legal
theory, but also . . . to pierce the veil of the complaint’s factual allegations and dismiss those
claims whose factual contentions are clearly baseless”). An Order consistent with this

Memorandum Opinion is issued separately.

DATE: 92/ ‘i/oleza”